Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore Justice appeals the district court’s order dismissing his civil actions for filing false in forma pauperis applications. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Justice v. Granville Cty. Bd. Of Edu., No. 5:10-cv-00539-BR, 2012 WL 1801949 (E.D.N.C. May 17, 2012); Justice v. Farley, Nos. 5:11-cv-00099-BR, 5:11-cv-00400-BR, 5:11-CV-00706-BR, 2012 WL 1801949 (E.D.N.C. May 17, 2012). We grant Justice’s application to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.